  Case 2:20-cv-00146 Document 125 Filed 04/09/21 Page 1 of 7 PageID #: 3979




                       IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON

 AMBER D. HALL,                               )
                                              )
       Plaintiff,                             )
                                              )
 v.                                           )
                                              )
 GESTAMP WEST VIRGINIA, LLC,                  )         Civil Action No.: 2:20-cv-00146
 KENNETH SUPRENANT & SCOTT                    )
 HUGHES,                                      )
                                              )
       Defendants.

 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION IN LIMINE NUMBER ONE
 TO EXCLUDE TESTIMONY OR EVIDENCE OF SEXUAL CONDUCT, SEXUALLY
     SUGGESTIVE COMMUNICATIONS, OR INTIMATE RELATIONSHIPS

       Defendants Gestamp West Virginia, LLC (“Gestamp”), Kenneth Suprenant, and Scott

Hughes (collectively “Defendants”) submit the following Response in opposition to Plaintiff

Amber Hall’s (“Plaintiff” or “Hall”) Motion in Limine Number One: Exclusion of Testimony or

Evidence of Sexual Conduct, Sexually Suggestive Communications, or Intimate Relationships

(Doc. 114):

       1.      In her Motion in Limine, Plaintiff asks the Court to prohibit Defendants from

introducing “text” and “Facebook Messenger” communications between Plaintiffs and other

individuals, including Gestamp employees, which are “intimate/sexual” in nature. (Doc. 114, p.

1). According to Plaintiff, these communications are irrelevant and would be prejudicial because

they would embarrass, humiliate, or “in other ways harm the Plaintiff.” Id. at pp. 1-2.

       2.      Plaintiff’s Motion in Limine is due to be denied because it is overbroad and

premature. Plaintiff’s communications with Gestamp employees are relevant under Fed. R. Evid.

401, and Plaintiff has not met her burden of showing that communications with Gestamp

employees should be excluded under Fed. R. Evid. 403 or 404.
    Case 2:20-cv-00146 Document 125 Filed 04/09/21 Page 2 of 7 PageID #: 3980




        3.      As Plaintiff admits in her Motion, some of the communications Plaintiff seeks to

exclude are communications she had with Gestamp employees, some of which are relevant to

Plaintiff’s attempt to establish pretext.

                a.      Plaintiff has the following claims pending before the Court: (1) disability

discrimination under the West Virginia Human Rights Act (WVHRA); (2) gender discrimination

under the WVHRA; and (3) FMLA interference and retaliation. See Doc. 76, p. 1.

                b.      Defendant has presented evidence that Plaintiff’s employment was

terminated after Gestamp concluded that Plaintiff had violated Gestamp’s Zero Tolerance Sex

Harassment policy. See Doc. 76, pp. 11-13.

                c.      In support of her argument that Gestamp’s reason for Plaintiff’s termination

was pretextual and that discrimination was the true reason for her termination, Plaintiff has

attempted to present evidence that Gestamp had knowledge of other employees violating the sex

harassment policy, including Plaintiff’s own allegations that she was harassed by her supervisor

and allegedly reported the harassment to Gestamp. See Doc. 97, pp. 5-6, 11-24.

                d.      Plaintiff’s communications with Gestamp employees about potential,

alleged sexual harassment or sexual relationships may be relevant to Plaintiff’s attempt to show

pretext. Specifically, some of the communications may have a tendency to make Plaintiff’s claim

that she was subjected to sexual harassment or that Gestamp allegedly knew of other instances of

sexual harassment less probable.1

                e.      Furthermore, Hall contends in support of her claims that she was a highly


1
  Fed. R. Evid. 401 states, “Evidence is relevant if: (a) it has any tendency to make a fact more or less
probable than it would be without the evidence; and (b) the fact is of consequence in determining the
action.”




                                                   2
    Case 2:20-cv-00146 Document 125 Filed 04/09/21 Page 3 of 7 PageID #: 3981




performing Supervisor prior to her medical conditions (see, e.g., Integrated Pretrial Order, Doc.

124, p. 18 (“Hall was an employee on the rise at Gestamp until she experienced medical setbacks”),

p. 19 (“And was receiving great reviews”), but these contentions are contradicted by the

undisputed record evidence from her superiors who reported numerous severe issues with her

performance and attendance in 2017, including time management, completing projects on time,

professionalism, and attention to the task at hand rather than spending time in other area of the

plant (see, e.g., Doc. 76, pp. 4-5).

                f.      The messages Plaintiff seeks to exclude demonstrate that she spent much of

each workday sending non-work-related messages to other employees. Reviewing the messages,

it is no surprise she struggled to complete her projects and assignments on time.

                g.      Many of the intimate and sexual communications Plaintiff seeks to exclude

occurred during working time when she was expected to be performing work tasks rather than

sending text and DM messages to other employees in the plant including her subordinates. These

voluminous messages occurring during working time corroborate the performance issues

Plaintiff’s superiors had with her and prove false her contentions that she was a highly performing

Supervisor. Therefore, they are extremely relevant to her allegations in this case.

                h.      Because Plaintiff’s Motion in Limine seeks to exclude all “intimate/sexual”

communications, including those with Gestamp employees, it is premature and overly broad

because it encompasses communications that may be relevant to Plaintiff’s attempt to show pretext

as well as to the legitimate performance issues that Gestamp management was having with her,

which proves false her contentions she was a highly performing supervisor. 2


2
  Thibodeaux v. Sterling, 2020 WL 4286874, at *12 (D. Md. July 27, 2020)(denying motion in limine
because “[a]ny objections Plaintiffs may have during direct examination can be addressed on a case-by-
case basis.”).



                                                  3
    Case 2:20-cv-00146 Document 125 Filed 04/09/21 Page 4 of 7 PageID #: 3982




        4.      Plaintiff also argues that the “intimate/sexual” communications, including those

with Gestamp employees, are due to be excluded under Fed. R. Evid. 403, which provides, “The

court may exclude relevant evidence if its probative value is substantially outweighed by a danger

of one or more of the following: unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.”

                a.      As the party seeking the exclusion of evidence, it is Plaintiff’s burden to

show that the alleged unfair prejudice substantially outweighs the probative value of the evidence

sought to be excluded.3

                b.      Plaintiff does not provide any explanation for how the evidence she seeks

to exclude is prejudicial, much less how the alleged prejudice substantially outweighs the

probative value of the evidence.

                c.      This is particularly true given Plaintiff seeks the exclusion of all

“intimate/sexual” communications, including those with Gestamp employees. As explained in ¶

4, supra, Plaintiff’s “intimate/sexual” communications with Gestamp employees are relevant to

Plaintiff’s attempt to show pretext as well as to the legitimate performance issues that Gestamp

management was having with her, which proves false her contentions she was a highly performing

supervisor.

                d.      Plaintiff appears to operate under the assumption that Gestamp may seek to

introduce evidence of every single intimate/sexual” communication she produced. However, she

sets forth no grounds for how specific communications, particularly those with Gestamp

employees, would be prejudicial, much less that the prejudice would substantially outweigh the


3
  See Glass v. Anne Arundel Cty., 2015 WL 4619631, at *2 (D. Md. July 30, 2015)(“denying motion to
exclude evidence under Rule 403, explaining, “When conducting Rule 403 balancing, courts should “give
the evidence its maximum reasonable probative force and its minimum reasonable prejudicial
value.”)(citing E.I. DuPont De Nemours & Co. v. Kolon Indus., Inc., 564 F. App'x 710, 715 (4th Cir. 2014)).


                                                    4
    Case 2:20-cv-00146 Document 125 Filed 04/09/21 Page 5 of 7 PageID #: 3983




probative value of the evidence.

                e.      Because the evidence is relevant and Plaintiff has not shown that any

alleged prejudice would substantially outweigh the probative value of the evidence, Plaintiff’s

Motion in Limine to exclude the evidence under Rule 403 is due to be denied.

        5.      Plaintiff also asks the Court to exclude the “intimate/sexual” communications,

including those with Gestamp employees, under Fed. R. Evid. 404(a)(1), which provides,

“Evidence of a person's character or character trait is not admissible to prove that on a particular

occasion the person acted in accordance with the character or trait.”

                a.      Again, Plaintiff’s Motion is premature and overly broad, as the evidence

she seeks to exclude, particularly her communications with other Gestamp employees, is relevant

to issues other than Plaintiff’s character. See ¶ 3, supra.4

                b.      Because the evidence Plaintiff seeks to exclude under Rule 404(a)(1) is

relevant to issues other than Plaintiff’s character, her Motion is due to be denied.

        WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request that this

Court deny Plaintiff’s Motion in Limine Number One: Exclusion of Testimony or Evidence of

Sexual Conduct, Sexually Suggestive Communications, or Intimate Relationships (Doc. 114).




4
  See Beach Mart, Inc. v. L&L Wings, Inc., 2020 WL 6708236, at *4 (E.D.N.C. Nov. 13, 2020)(noting
evidence that could be used to establish character or acts in conformity with character, “may be admissible
‘for another purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,
absence of mistake, or lack of accident.’”); Young v. Lacy, 2020 WL 1677406, at *7 (S.D.W. Va. Apr. 6,
2020)(concluding evidence that party requested be excluded under Rule 404(b) was “admissible if it is
introduced for another purpose . . . and if its probative value is not substantially outweighed by unfair
prejudice.”).




                                                    5
Case 2:20-cv-00146 Document 125 Filed 04/09/21 Page 6 of 7 PageID #: 3984




                                        Respectfully submitted,

                                        GESTAMP WEST VIRGINIA, LLC,
                                        By Counsel.


                                        /s/ Raj A. Shah               04/09/2021
                                        Raj A. Shah, Esquire (#11269)
                                        HENDRICKSON & LONG, PLLC
                                        214 Capitol Street (zip 25301)
                                        P.O. Box 11070
                                        Charleston, West Virginia 25339
                                        (304) 346-5500
                                        (304) 346-5515 (facsimile)
                                        rshah@handl.com




                                    6
  Case 2:20-cv-00146 Document 125 Filed 04/09/21 Page 7 of 7 PageID #: 3985




                       IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON

 AMBER D. HALL,                               )
                                              )
       Plaintiff,                             )
                                              )
 v.                                           )
                                              )
 GESTAMP WEST VIRGINIA, LLC,                  )          Civil Action No.: 2:20-cv-00146
 KENNETH SUPRENANT & SCOTT                    )
 HUGHES,                                      )
                                              )
       Defendants.

                                    CERTIFICATE OF SERVICE

       I, Raj A. Shah, counsel for Defendants Gestamp West Virginia, LLC, Kenneth Suprenant,
and Scott Hughes do hereby certify that on the 9th day of April 2021, a true and exact copy of the
foregoing DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION IN LIMINE
NUMBER ONE TO EXCLUDE TESTIMONY OR EVIDENCE OF SEXUAL CONDUCT,
SEXUALLY SUGGESTIVE COMMUNICATIONS, OR INTIMATE RELATIONSHIPS
has been served using the Court’s CM/ECF system, which will deliver a true copy thereof to the
following counsel of record:

                           Adrian Hoosier, Esquire
                           Hoosier Law Firm PLLC
                           Suite 100
                           213 Hale Street
                           Charleston, West Virginia 25301
                           Counsel for Plaintiff


                                                      /s/ Raj A. Shah               04/09/2021
                                                      Raj A. Shah, Esquire (#11269)
                                                      HENDRICKSON & LONG, PLLC
                                                      214 Capitol Street (zip 25301)
                                                      P.O. Box 11070
                                                      Charleston, West Virginia 25339
                                                      (304) 346-5500
                                                      (304) 346-5515 (facsimile)
                                                      rshah@handl.com



                                                  7
